  Case 3:20-cv-00248-CRS Document 1 Filed 04/03/20 Page 1 of 8 PageID #: 185




                               IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY

D.S.S., et al.,

                      Plaintiff,                      Case No.: ____________

         v.                                           Removed from
                                                      Jefferson Circuit Court
THE PRUDENTIAL INSURANCE                              Division 9
COMPANY,                                              Civil Action No. 20-CI-001491

                      Defendant.



                               PRUDENTIAL’S NOTICE OF REMOVAL

        Defendant, The Prudential Insurance Company of America (“Prudential/Defendant”),

pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, hereby files this Notice of Removal with respect

to the above captioned case, which was filed and is currently pending in Jefferson Circuit Court,

Division 9, Case No. 19-CI-001491. In support of this Notice of Removal, Prudential states the

following:

                                    Timeliness And Background

         1.       Plaintiffs                  and Javey Brown (“Plaintiffs”) commenced a civil

action against Prudential on February 27, 2020, by filing a complaint in the Jefferson Circuit

Court, Division 9, The lawsuit is recorded on that court’s docket as Docket No. 19-CI-001491.

There are no other parties named in Plaintiffs’ complaint.

         2.       Prudential was served on March 16, 2020. Pursuant to 28 U.S.C. § 1446(a), a true

and correct copy of the summons and Plaintiff’s complaint, which constitute “all summons,

pleadings, and orders” served upon Prudential in the state court action, is attached hereto as

Exhibit A. Because Defendant has filed this Notice of Removal within thirty days of Plaintiffs’

service, this Notice of Removal is timely. See 28 U.S.C. § 1446(b).


62935411v.2
  Case 3:20-cv-00248-CRS Document 1 Filed 04/03/20 Page 2 of 8 PageID #: 186




           3.   In their Complaint, Plaintiffs allege that their late mother, Jacinta C. Malone

(“Ms. Malone”), obtained life insurance coverage through her employer Time Warner Cable

LLC (“Time Warner”), which was insured by Prudential. (Ex. A., Compl. ¶¶ 1-4, 7.) Plaintiffs

allege that Prudential was obligated to pay them certain life insurance benefits under the policy

upon Ms. Malone’s death. (Ex. A, Compl. ¶ 15.) Ms. Malone died on March 18, 2014. (Ex. A,

Compl. ¶ 4.) Plaintiffs allege that they are the designated co-beneficiaries under the policy, and

that Prudential wrongfully failed to pay them the life insurance benefits. (Ex. A. See Compl. ¶¶

1-4, 7.)

           4.   Plaintiffs allege that Prudential’s failure to pay them the insurance proceeds was a

breach of contract, breach of fiduciary duty, violation of common law bad faith, and a violation of

the Kentucky Unfair Claims Settlement Practices Act (KRS 304.12-230.) (See Compl. ¶¶ 15, 17-

18.) Plaintiffs seek the life insurance proceeds in the amount of $147,000.00 allegedly due under

the policy, pre-and post-judgment interest, court costs, punitive damages, and attorney’s fee. (Ex.

A, Compl. Prayer for Relief.)

           5.   The life insurance coverage at issue was provided under Group Contract No. G-

46586-NC between Prudential and Time Warner (Exhibit B, Group Contract and Certificate of

Coverage). The plan is an employee welfare benefit plan governed by the Employee Retirement

Income Security Act of 1974 as amended (“ERISA”), 29 U.S.C. § 1001, et seq.) (See Exhibit B

at p. 5.) The life insurance benefits at issue are fully insured by Prudential. (See Exhibit B.) The

benefits were provided to Ms. Malone as a benefit of her employment. (Ex. A, Compl. ¶ 7.)

Thus, the life insurance benefits Plaintiffs seek in their complaint are life insurance benefits

offered by Time Warner to its employees as part of its ERISA governed employee welfare

benefit plan.



                                                  2
62935411v.2
  Case 3:20-cv-00248-CRS Document 1 Filed 04/03/20 Page 3 of 8 PageID #: 187




                                       Federal Jurisdiction

         6.    Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

         7.    ERISA provides an exclusive federal cause of action for participants or

beneficiaries in an ERISA plan who bring actions related to the recovery of benefits under an

employee benefit plan. See Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 62-63 (1987); Rush

Prudential HMO Inc. v. Moran, 536 U.S. 355 (2002).

         8.    As ERISA provides the exclusive remedy for a claim of benefits, ERISA

“completely preempts” any state law claim or remedy based on any wrongful withholding of

benefits promised under an employee benefit plan. See, e.g., Aetna Health, Inc. v. Davila, 542

U.S. 200, 220 (2004) (ERISA “completely preempts” any claim or remedy based on wrongful

withholding of benefits, including claims with requirements beyond those for recovery under

ERISA § 502(a), 29 U.S.C. § 132(a)).

         9.    A claim seeking benefits under an ERISA plan that is filed in state court is

removable to federal court under 29 U.S.C. § 1441(a) as an action arising under federal law, even

where the petition does not on its face allege that it arises under ERISA. See, e.g., Metro. Life

Ins. Co., 481 U.S. at 66 (“Congress has clearly manifested an intent to make causes of action

within the scope of the civil enforcement provisions of § 502(a) [29 U.S.C. § 1132(a)] removable

to federal court;” “All such actions in Federal or State courts are to be regarded as arising under

the laws under the United States”).

         10.   Accordingly, because this action seeks life insurance benefits pursuant to an

ERISA-regulated plan, this action arises under federal law (specifically, ERISA § 502(a)(1)(B),

                                                  3
62935411v.2
  Case 3:20-cv-00248-CRS Document 1 Filed 04/03/20 Page 4 of 8 PageID #: 188




29 U.S.C. § 1132(a)(1)(B)). The Court thus has original jurisdiction of this action pursuant to 28

U.S.C. § 1331 and removal is proper under 28 U.S.C. § 1441(a).

         11.    Accordingly, this action is removable to this Court pursuant to 28 U.S.C. §

1441(a).

          Alternatively, This Case Is Also Removable Based On Diversity Jurisdiction

         12.    Pursuant to 28 U.S.C. § 1332(a), “[t]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between…citizens of different States.” 28 U.S.C.

§ 1332(a); see also Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1330 (5th Cir. 1995).

         13.    In this case, both the “diversity” and “amount in controversy” requirements are

met.

                                      The Parties Are Diverse

         14.    As reflected in Plaintiffs’ Complaint, Plaintiffs are citizens of the State of

Kentucky and State of Texas. (Ex. A. Compl. ¶¶ 2, 3).

         15.    Section 1332 defines corporate citizenship as follows: “[f]or the purposes of this

section and section 1441 of this title . . . a corporation shall be deemed to be a citizen of every

State and foreign state by which it has been incorporated and of the State or foreign state where it

has its principal place of business….” 28 U.S.C. § 1332(c).

         16.    Defendant is incorporated under the laws of the State of New Jersey and its

principal place of business is located in Newark, New Jersey. Defendant is not a citizen of the

State of Kentucky or the State of Texas. See id; 28 U.S.C. § 1332(c)(1).

         17.    Thus, Plaintiffs and Defendant are citizens of different states, and this case is

“between citizens of different states.” 28 U.S.C. §§ 1332(a), (c).



                                                   4
62935411v.2
  Case 3:20-cv-00248-CRS Document 1 Filed 04/03/20 Page 5 of 8 PageID #: 189




                          The Amount In Controversy Exceeds $75,000

         18.    As specified in § 1446(a), a defendant's notice of removal need include a

plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014). The Sixth Circuit has

stated that removal is proper if it is “more likely than not” that the amount in controversy

exceeds $75,000. Id. Indeed, the Supreme Court has instructed that this Court should not decline

jurisdiction unless it appears “to a ‘legal certainty’ that the claim is really for less than the

jurisdictional amount.” St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938).

         19.    Here, it is undisputed that the amount at issue exceeds the jurisdictional $75,000

requirement. Plaintiffs’ complaint specifically seeks compensatory damages totaling

$147,000.00, pre-and post-judgment interest, court costs, punitive damages, and attorney’s fee.

(Ex. A, Compl. at Prayer for Relief.)

         20.    Thus, on the face of the Complaint, the amount in controversy exceeds the

$75,000 amount necessary for establishing diversity jurisdiction. Owens, 135 S. Ct. at 554 (2014)

(“[A]s specified in § 1446(a), a defendant's notice of removal need include only a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.”)

         21.    Accordingly, pursuant to 28 U.S.C. § 1446(c)(2)(a), Prudential asserts that the

amount in controversy as alleged by Plaintiffs exceeds the requisite $75,000 threshold for

diversity jurisdiction. See 28 U.S.C. § 1332(a).

         22.    Based on the foregoing, this Court has diversity jurisdiction over Plaintiffs’

claims. See 28 U.S.C. § 1332(a), (c).

         23.    This action is removable to this Court. 28 U.S.C. § 1441(a), (b).

                                              Venue and Notice



                                                   5
62935411v.2
  Case 3:20-cv-00248-CRS Document 1 Filed 04/03/20 Page 6 of 8 PageID #: 190




         27.    Removal is appropriate “to the district court of the United States for the district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a). Pursuant

to 28 U.S.C. § 97(b), this Court embraces Jefferson County, the location of Jefferson Circuit

Court, Division 9, the place where the removed action had been pending. 28 U.S.C. § 1441(a).

Accordingly, this Court is the appropriate venue for removal of this action. 28 U.S.C. § 1441(a).

         28.    Prompt written notice of this Notice of Removal will be sent to Plaintiffs through

their counsel, and to the Clerk of Court for Jefferson Circuit Court, Division 9, as required by 28

U.S.C. § 1446(d). A copy of this notice is attached hereto as Exhibit C.

         29.    Should Plaintiffs seek to remand this case to state court, Prudential respectfully

asks that it be permitted to brief and argue the issue of this removal prior to any order remanding

this case. In the event the Court decides that remand is proper, Prudential asks that the Court

retain jurisdiction and allow Prudential to file a motion asking this Court to certify any remand

order for interlocutory review by the Sixth Circuit Court of Appeals, pursuant to 28 U.S.C.

§ 1292(b).

         WHEREFORE, Defendant, the Prudential Insurance Company of America, submits that

this action properly is removable based on federal question jurisdiction and diversity and

respectfully requests that the above-described action pending against it be removed to the United

States District Court for the Western District of Kentucky. Prudential also requests all other

relief, at law or in equity, to which it is justly entitled.




                                                     6
62935411v.2
  Case 3:20-cv-00248-CRS Document 1 Filed 04/03/20 Page 7 of 8 PageID #: 191




DATED: April 3, 2020                       Respectfully submitted,

                                           THE PRUDENTIAL INSURANCE
                                           COMPANY OF AMERICA



                                           By: /s/ Buddy J. VanCleave
                                               One of Its Attorneys
Buddy J. VanCleave
Quintairos, Prieto, Wood & Boyer, PA
9300 Shelbyville Road, Suite 400
Louisville, KY 40222
Phone: 502-423-6390
Fax: 502-423-6391
Email: buddy.vancleave@qpwblaw.com




                                       7
62935411v.2
  Case 3:20-cv-00248-CRS Document 1 Filed 04/03/20 Page 8 of 8 PageID #: 192




                                  CERTIFICATE OF SERVICE


         I hereby certify that I have caused a true and correct copy of the foregoing

PRUDENTIAL’S NOTICE OF REMOVAL to be served upon the following, using the Court’s

ECF filing system on this 3rd day of April 2020:

                                       T. Scott Abell
                                       Abell Rose LLC
                                       108 S. Madison Avenue
                                       Louisville, KY 40243
                                       (502) 450-5611
                                       sabell@abellroselaw.com

                                               By: /s/ Buddy J. VanCleave
                                                  Attorney for Prudential




62935411v.2
